      Case 4:18-cv-04790 Document 1 Filed on 12/20/18 in TXSD Page 1 of 20




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION



INDIO PRODUCTS, INC.,

                Plaintiff,
                                                   Civil Action No. 4:18-cv-4790
vs.
                                                   JURY TRIAL DEMANDED
UNI-LITE CANDLES, INC.


                Defendant.



                             COMPLAINT AND JURY DEMAND

       Plaintiff Indio Products, Inc. (hereinafter, “Plaintiff” or “Indio”), for its Complaint against

Defendant Uni-Lite Candles, Inc. (hereinafter “Defendant” or “Uni-Lite”) by and through its

undersigned counsel, respectfully states as follows:

                                      Nature of the Action

       1.      This is a complaint for copyright infringement, trademark infringement, trade dress

infringement and unfair competition against Uni-Lite Candles, Inc.

       2.      Plaintiff is engaged in the business, inter alia, of manufacturing, selling, and

distributing candles in the esoteric market. As a leader in the market, Indio has protected its

proprietary artwork and designs through copyright and trademark registrations.

       3.      Recognizing Plaintiff’s success and goodwill, and in a brazen and improper attempt

to capitalize on that success, Defendant Uni-Lite manufactures, advertises, and/or sells esoteric

candles and related items such as sachets, scented oils, and room sprays, which feature exact copies

or very close copies of Plaintiff’s original artwork, without authorization from Plaintiff.
        Case 4:18-cv-04790 Document 1 Filed on 12/20/18 in TXSD Page 2 of 20




         4.    In addition, Defendant currently markets and sells candles and related products

which feature Plaintiff’s proprietary names, marks, and designs, including federally-registered

trademarks.

         5.    Defendant’s conduct is causing, and unless immediately enjoined, will continue to

cause irreparable harm to Plaintiff. Defendant cannot continue to exploit Plaintiff’s original

artistic works and trademarks in order to sell its “look alike” products to the public. Defendant’s

conduct should be immediately stopped and Plaintiff should be compensated for Defendant’s

willful acts of copyright and trademark infringement, as well as unfair competition.

                                           The Parties

         6.    Plaintiff Indio is a corporation organized and exiting under California law, with its

principal place of business in Commerce, California. Indio manufacturers and sells, among other

things, high-quality and distinctive esoteric products including candles and oils.

         7.    Upon information and belief, Defendant Uni-Lite is a corporation organized and

existing under Texas law with its principal place of business at 6812 Avenue J, Houston, Texas

77011-2528.

                                   Jurisdiction and Venue

         8.    This is an action for copyright infringement under the Copyright Act of the United

States, 17 U.S.C. §§ 501 et seq, and trademark infringement, as well as false designation of origin

and unfair competition in violation of the Lanham Act, 15 U.S.C. §§ 1114, 1125(a) and (c); and

Texas common law.

         9.    This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338.

         10.   This Court has supplemental jurisdiction over the state law claims under 28 U.S.C.

§ 1367 which are integrally interrelated to Plaintiff’s federal claims and arise from a common

                                                 2
      Case 4:18-cv-04790 Document 1 Filed on 12/20/18 in TXSD Page 3 of 20




nucleus of operative facts, such that the determination of the state law claims with the federal

claims furthers judicial economy.

       11.     This Court has personal jurisdiction over the Defendant because, among other

reasons, Defendant resides and has done business in this District, and Defendant has committed

and continues to commit acts of unfair competition in this District.

       12.     Venue is proper in this District under 28 U.S.C. § 1391.

                                Facts Relevant To All Counts

       13.     Indio has been developing, manufacturing and selling religious, decorative and

esoteric candles for more than twenty-five years. During that time, Indio has made a name for itself

and is a well-respected source of various candles and related items such as sachets, scented oils

and room sprays.

       14.     Indio is a pioneer in the esoteric market. Indio manufactures and sells candles with

numerous sought-after and popular designs, as well as other related products such as spiritual

water, oils, and sachets. Indio has spent substantial amounts of time, money, and effort in

developing, producing and marketing its products, and has spent significant time creating and

protecting original artwork and designs for its products. Indio’s esoteric candles are inherently

distinctive and have acquired distinctiveness through substantial sales over decades.

       15.     Indio owns, inter alia, the following copyrights: All Purpose / Para Todo; Break

Up / Separar; Casino / Lucky Gambler; Control / Controlling; DUME / Black List / Lista Negra;

Spell Breaker / Rompe Conjuros; Success; Chango / Sango; Elegua / Esu; Ochosi; Ogun;

Oshun / Osun; Oya; and Yemaya / Yemoj (hereinafter collectively the “Artwork”).

       16.     In addition to its copyrighted designs, Plaintiff has several proprietary marks for its

candle products, many of which are federally registered. Plaintiff has used these marks regularly

and continuously in commerce to identify its products and to associate those products with Indio

                                                 3
      Case 4:18-cv-04790 Document 1 Filed on 12/20/18 in TXSD Page 4 of 20




and Indio’s goodwill and reputation. Consumers have come to look for these marks as a hallmark

of Indio quality.

       17.     Indio owns, inter alia, the following registered trademarks: Orishas (U.S. Patent

and Trademark Office (“USPTO”) Registration No. 2095207); Break Up (USPTO Registration

No. 5615693); Oshun (USPTO Registration No. 5615697); and Law Stay Away (USPTO

Registration No. 5615696) (collectively, the “Marks”).

       18.     Defendant and/or its agents have been advertising, manufacturing, and selling

(and/or causing to be advertised, manufactured, and sold) candles and other products featuring the

Artwork and Marks, without Plaintiff’s authorization, or designs identical or significantly similar

to those owned by Plaintiff. Exhibit A hereto is a true and correct copy of advertising featured on

Defendant’s website that utilizes Indio’s copyrights and trademarks. Exhibit B hereto is a true and

correct copy of a printed catalog of Defendant’s authorized distributor that utilizes Indio’s

copyrights and trademarks.

       19.     Defendant do not have any license, authorization, permission, or consent to use

Plaintiff’s Artwork or Marks.

                                          COUNT I
                                COPYRIGHT INFRINGEMENT
                              (17 U.S.C. §§ 101 et seq and 501)
       20.     Plaintiff repeats and realleges, as if fully set forth herein, each and every allegation

contained in the paragraphs above.

       21.     Plaintiff has registered and/or applied to register with the United States Copyright

Office the Artwork described in Paragraph 15 above. Defendant has deliberately and intentionally

copied Plaintiff’s Artwork, and in doing so, has infringed Plaintiff’s copyright in the Artwork in

violation of the Copyright Act, 17 U.S.C. §§ 106 and 501, by selling candles and other products

featuring Plaintiff’s Artwork, without Plaintiff’s consent.

                                                  4
      Case 4:18-cv-04790 Document 1 Filed on 12/20/18 in TXSD Page 5 of 20




       22.     Upon information and belief, Defendant sells products bearing designs that are the

same or substantially similar to Plaintiff’s designs. On many of the designs, Defendant copied the

layout, arrangement, and overall look of the designs; on others, Defendant copied almost

identically every aspect of each design.

       23.     Upon information and belief, Defendant has infringed and continues to infringe

Indio’s Break Up / Separar copyright (VA0001899063/1-6386533855) by, inter alia, making,

using, importing, offering to sell, or selling in the United States, including within this District,

products bearing an identical design to the design covered by Plaintiff’s registration.

       24.     Following is a comparison of Plaintiff’s registered copyright image, Plaintiff’s

product bearing the copyrighted design, and Defendant’s product bearing an identical design to

Plaintiff’s copyrighted design.

                    Copyright                  Indio                Defendant




       25.     Upon information and belief, Defendant has infringed and continues to infringe

Indio’s Control / Controlling copyright (VA0001920926/1-6387793638) by, inter alia, making,

using, importing, offering to sell, or selling in the United States, including within this District,

products bearing a substantially similar design to the design covered by Plaintiff’s registration.




                                                 5
      Case 4:18-cv-04790 Document 1 Filed on 12/20/18 in TXSD Page 6 of 20




       26.     Following is a comparison of Plaintiff’s registered copyright image, Plaintiff’s

product bearing the copyrighted design, and Defendant’s product bearing a substantially similar

design to Plaintiff’s copyrighted design.

                 Copyright                     Indio                    Defendant




       27.     Upon information and belief, Defendant has infringed and continues to infringe

Indio’s DUME / Black List / Lista Negra copyright (VA0001899051/1-6308412271) by, inter alia,

making, using, importing, offering to sell, or selling in the United States, including within this

District, products bearing an identical design to the design covered by Plaintiff’s registration.

       28.     Following is a comparison of Plaintiff’s registered copyright image, Plaintiff’s

product bearing the copyrighted design, and Defendant’s product bearing an identical design to

Plaintiff’s copyrighted design.

                            Copyright                          Indio         Defendant




                                                  6
      Case 4:18-cv-04790 Document 1 Filed on 12/20/18 in TXSD Page 7 of 20




        29.     Upon information and belief, Defendant has infringed and continues to infringe

Indio’s Spell Breaker / Rompe Conjuros copyright (VA0001923406/1-6308669431) by, inter alia,

making, using, importing, offering to sell, or selling in the United States, including within this

District, products bearing a substantially similar design to the design covered by Plaintiff’s

registration.

        30.     Following is a comparison of Plaintiff’s registered copyright image, Plaintiff’s

product bearing the copyrighted design, and Defendant’s product bearing a substantially similar

design to Plaintiff’s copyrighted design.

                            Copyright                           Indio        Defendant




        31.     Upon information and belief, Defendant has infringed and continues to infringe

Indio’s Yemaya / Yemojya copyright (1-6967201006) by, inter alia, making, using, importing,

offering to sell, or selling in the United States, including within this District, products bearing a

substantially similar design to the design covered by Plaintiff’s pending registration.

        32.     Following is a comparison of Plaintiff’s registered copyright image, Plaintiff’s

product bearing the copyrighted design, and Defendant’s product bearing a substantially similar

design to Plaintiff’s copyrighted design.



                                                 7
      Case 4:18-cv-04790 Document 1 Filed on 12/20/18 in TXSD Page 8 of 20




                 Copyright                     Indio                    Defendant




       33.     Upon information and belief, Defendant has infringed and continues to infringe

Indio’s All Purpose / Para Todo copyright (VA0001923418/1-6088963511) by, inter alia, making,

using, importing, offering to sell, or selling in the United States, including within this District,

products bearing a substantially similar design to the design covered by Plaintiff’s registration.

       34.     Following is a comparison of Plaintiff’s registered copyright image, Plaintiff’s

product bearing the copyrighted design, and Defendant’s product bearing a substantially similar

design to Plaintiff’s copyrighted design.

                         Copyright                             Indio            Defendant




                                                 8
      Case 4:18-cv-04790 Document 1 Filed on 12/20/18 in TXSD Page 9 of 20




       35.     Upon information and belief, Defendant has infringed and continues to infringe

Indio’s Elegua / Esu copyright (1-6967201042) by, inter alia, making, using, importing, offering

to sell, or selling in the United States, including within this District, products bearing a

substantially similar design to the design covered by Plaintiff’s pending registration.

       36.     Following is a comparison of Plaintiff’s registered copyright image, Plaintiff’s

product bearing the copyrighted design, and Defendant’s product bearing a substantially similar

design to Plaintiff’s copyrighted design.

                     Copyright                 Indio               Defendant




       37.     Upon information and belief, Defendant has infringed and continues to infringe

Indio’s Ochosi copyright (1-6967201114) by, inter alia, making, using, importing, offering to sell,

or selling in the United States, including within this District, products bearing a substantially

similar design to the design covered by Plaintiff’s pending registration.

       38.     Following is a comparison of Plaintiff’s registered copyright image, Plaintiff’s

product bearing the copyrighted design, and Defendant’s product bearing a substantially similar

design to Plaintiff’s copyrighted design.




                                                 9
     Case 4:18-cv-04790 Document 1 Filed on 12/20/18 in TXSD Page 10 of 20




                    Copyright                  Indio               Defendant




       39.     Upon information and belief, Defendant has infringed and continues to infringe

Indio’s Ogun copyright (1-6967201150) by, inter alia, making, using, importing, offering to sell,

or selling in the United States, including within this District, products bearing a substantially

similar design to the design covered by Plaintiff’s pending registration.

       40.     Following is a comparison of Plaintiff’s registered copyright image, Plaintiff’s

product bearing the copyrighted design, and Defendant’s product bearing a substantially similar

design to Plaintiff’s copyrighted design.

                    Copyright                  Indio               Defendant




                                                10
     Case 4:18-cv-04790 Document 1 Filed on 12/20/18 in TXSD Page 11 of 20




       41.     Upon information and belief, Defendant has infringed and continues to infringe

Indio’s Oshun / Osun copyright (1-6967200933) by, inter alia, making, using, importing, offering

to sell, or selling in the United States, including within this District, products bearing a

substantially similar design to the design covered by Plaintiff’s pending registration.

       42.     Following is a comparison of Plaintiff’s registered copyright image, Plaintiff’s

product bearing the copyrighted design, and Defendant’s product bearing a substantially similar

design to Plaintiff’s copyrighted design.

                    Copyright                    Indio                Defendant




       43.     Upon information and belief, Defendant has infringed and continues to infringe

Indio’s Oya copyright (1-6967200970) by, inter alia, making, using, importing, offering to sell, or

selling in the United States, including within this District, products bearing an identical design to

the design covered by Plaintiff’s pending registration.

       44.     Following is a comparison of Plaintiff’s registered copyright image, Plaintiff’s

product bearing the copyrighted design, and Defendant’s product bearing an identical design to

Plaintiff’s copyrighted design.




                                                 11
     Case 4:18-cv-04790 Document 1 Filed on 12/20/18 in TXSD Page 12 of 20




                         Copyright                    Indio            Defendant




       45.     Upon information and belief, Defendant has infringed and continues to infringe

Indio’s Chango / Sango copyright (1-6651507532) by, inter alia, making, using, importing,

offering to sell, or selling in the United States, including within this District, products bearing an

identical design to the design covered by Plaintiff’s pending registration.

       46.     Following is a comparison of Plaintiff’s registered copyright image, Plaintiff’s

product bearing the copyrighted design, and Defendant’s product bearing an identical design to

Plaintiff’s copyrighted design.

                         Copyright                      Indio           Defendant




                                                 12
     Case 4:18-cv-04790 Document 1 Filed on 12/20/18 in TXSD Page 13 of 20




       47.     Upon information and belief, Defendant has infringed and continues to infringe

Indio’s Casino / Lucky Gambler copyright (VA0002129385 ) by, inter alia, making, using,

importing, offering to sell, or selling in the United States, including within this District, products

bearing an identical design to the design covered by Plaintiff’s registration.

       48.     Following is a comparison of Plaintiff’s registered copyright image, Plaintiff’s

product bearing the copyrighted design, and Defendant’s product bearing an identical design to

Plaintiff’s copyrighted design.

                         Copyright                      Indio            Defendant




       49.     Upon information and belief, Defendant has infringed and continues to infringe

Indio’s Success copyright (VA1923407) by, inter alia, making, using, importing, offering to sell,

or selling in the United States, including within this District, products bearing an identical design

to the design covered by Plaintiff’s registration.

       50.     Following is a comparison of Plaintiff’s registered copyright image, Plaintiff’s

product bearing the copyrighted design, and Defendant’s product bearing an identical design to

Plaintiff’s copyrighted design.




                                                 13
     Case 4:18-cv-04790 Document 1 Filed on 12/20/18 in TXSD Page 14 of 20




                          Copyright                      Indio            Defendant




       51.     Defendant’s acts of infringement are willful, intentional, and purposeful, in

disregard of and with indifference to Plaintiff’s rights. Plaintiff is entitled to statutory damages in

the amount of $150,000 for each infringement pursuant to 17 U.S.C. § 504(c).

       52.     As a direct and proximate result of said infringement by Defendant, Plaintiff has

sustained, and will continue to sustain, damages in an amount to be proven at trial.

       53.     Plaintiff is also entitled to actual damages or Defendant’s profits attributable to the

infringement, pursuant to 17 U.S. C. § 504(b). Plaintiff is further entitled to its attorneys’ fees and

costs pursuant to 17 U.S.C. § 505 and otherwise as according to law.

       54.     As a direct and proximate result of the foregoing acts and conduct, Plaintiff has

sustained and will continue to sustain substantial, immediate, and irreparable injury for which there

is no adequate remedy at law. Plaintiff is informed and believes and on that basis alleges that unless

enjoined and restrained by this Court, Defendant will continue to infringe Plaintiff’s rights in the

Artwork. Plaintiff is entitled to preliminary and permanent injunctive relief to restrain and enjoin

Defendant’s continuing infringing conduct.




                                                  14
     Case 4:18-cv-04790 Document 1 Filed on 12/20/18 in TXSD Page 15 of 20




                                          COUNT II
                                TRADEMARK INFRINGEMENT
                                  (15 U.S.C. §§ 1114, 1125)
       55.     Plaintiff repeats and realleges, as if fully set forth herein, each and every allegation

contained in the paragraphs above.

       56.     By virtue of Plaintiff’s long and continuous use of its Marks in interstate commerce,

the Marks are well-known to consumers of esoteric products and have become famous within the

meaning of 15 U.S.C. § 1125(c).

       57.     Defendant has adopted and continues to use in commerce images identical to or

confusingly similar to Plaintiff’s Marks, with full knowledge of Plaintiff’s superior rights, and

with full knowledge that its infringing use of Plaintiff’s Marks was intended to cause confusion,

mistake, and/or deception. Defendant offers its candle goods under the infringing marks in the

same channels of trade as those in which Plaintiff’s legitimate goods are offered.

       58.     Defendant’s wrongful use of the Marks in connection with its goods comprises an

infringement of Plaintiff’s registered trademarks and is likely to cause, and has caused confusion,

mistake, or deception as to the affiliation, connection, or association of the goods with Plaintiff, in

violation of 15 U.S.C. §1114 and/or 15 U.S.C. § 1125.

       59.     Defendant’s actions constitute knowing, deliberate, and willful infringement of

Plaintiff’s federally registered Marks. The knowing and intentional nature of the acts set forth

herein renders this an exceptional case under 15 U.S.C. § 1117(a).

       60.     As a direct and proximate result of said infringement by Defendant, Plaintiff has

sustained, and will continue to sustain, damages in an amount to be proven at trial.

       61.     As a direct and proximate result of the foregoing acts and conduct, Plaintiff has

sustained, and will continue to sustain, substantial, immediate, and irreparable injury for which

there is no adequate remedy at law. Plaintiff is informed and believes and on that basis alleges that

                                                  15
     Case 4:18-cv-04790 Document 1 Filed on 12/20/18 in TXSD Page 16 of 20




unless enjoined and restrained by this Court, Defendant will continue to infringe Plaintiff’s Marks.

Plaintiff is entitled to preliminary and permanent injunctive relief to restrain and enjoin

Defendant’s continuing infringing conduct.

                               COUNT III
    UNFAIR COMPETITION AND INFRINGEMENT UNDER LANHAM ACT § 43(a)
                           (15 U.S.C. § 1125)
         62.   Plaintiff repeats and realleges, as if fully set forth herein, each and every allegation

contained in the paragraphs above.

         63.   For decades, Plaintiff has regularly used the trademarks and/or trade dress in

commerce, to identify its products and to associate those products with Plaintiff and Plaintiff’s

goodwill. Plaintiff’s trade dress is inherently distinctive and includes the unique and non-

functional use and orientation of the words and design elements. Indio’s advertising and sales for

more than a decade, and in some instances more than two decades, of the esoteric products at issue

have furthermore developed acquired distinctiveness for the marks and trade dress as consumers

look for these marks and trade dress and associate them to Indio. The copying conducted by

Defendant further demonstrates the secondary meaning associated with the candle products at

issue.

         64.   Defendant’s use of Plaintiff’s Marks and trade dress to promote, market, or sell

their goods in direct competition with Plaintiff’s products constitutes trademark and trade dress

infringement and unfair competition pursuant to 15 U.S.C. §1125(a). Defendant’s use of Plaintiff’s

Marks and trade dress is likely to cause confusion, mistake, and deception among customers.

         65.   Defendant had direct and full knowledge of Plaintiff’s prior use of and rights in its

Marks and trade dress before the acts complained of herein. The knowing, intentional, and willful

nature of the acts set forth herein renders this an exceptional case under 15 U.S.C. § 1117(a).



                                                 16
     Case 4:18-cv-04790 Document 1 Filed on 12/20/18 in TXSD Page 17 of 20




       66.     As a direct and proximate result of said acts by Defendant, Plaintiff has sustained,

and will continue to sustain, damages in an amount to be proven at trial.

       67.     As a direct and proximate result of the foregoing acts and conduct, Plaintiff has

sustained, and will continue to sustain substantial, immediate, and irreparable injury, for which

there is no adequate remedy at law. Plaintiff is informed and believes and on that basis alleges that

unless enjoined and restrained by this Court, Defendant will continue to engage in unfair

competition by infringing Plaintiff’s Marks. Plaintiff is entitled to preliminary and permanent

injunctive relief to restrain and enjoin Defendant’s continuing infringing conduct.

       68.     Upon information and belief, the acts of infringement and unfair competition by

Defendant harmed Plaintiff and resulted in substantial unjust profits and unjust enrichment to

Defendant.

                                    COUNT IV
                          COMMON LAW UNFAIR COMPETITION
       69.     Plaintiff repeats and realleges, as if fully set forth herein, each and every allegation

contained in the paragraphs above.

       70.     Defendant’s actions and conduct constitute trademark and/or trade dress

infringement in violation of federal and Texas common law. Defendant has marketed, promoted,

distributed, offered for sale, and sold products using marks identical or confusingly similar to

Indio’s Marks and/or trade dress that consumers have come to associate with Indio’s products. As

a result of Defendant’s unauthorized use of confusingly similar marks and/or trade dress, the public

is likely to believe that Defendant’s products have been manufactured, approved by, or affiliated

with Indio.

       71.     Defendant’s unauthorized use of a confusingly similar marks and/or trade dress

falsely represents its products as emanating from or being authorized by Indio. Defendant’s


                                                 17
     Case 4:18-cv-04790 Document 1 Filed on 12/20/18 in TXSD Page 18 of 20




unauthorized activities undermine Indio’s goodwill and negatively impact Indio’s ability to

develop and promote its products and to have its products associated exclusively with Indio.

       72.     As a result of such infringement, Indio has suffered, and will continue to suffer,

substantial damages. Further, as a result of such infringement, Defendant has made unjust profits

and ill-gotten gains from the marketing, promotion, distribution, and sale of its products. Indio is

entitled to recover damages, including any and all profits Defendant has made as a result of its

wrongful conduct.

                                        COUNT V
                                   TRADEMARK DILUTION
       73.     Plaintiff repeats and realleges, as if fully set forth herein, each and every allegation

contained in the paragraphs above.

       74.     Defendant’s acts constitute infringement and unfair competition under 15 U.S.C.

§ 1125(a), Tex. Bus. & Com. Code § 16.103, as well as Texas common law. Because of

Defendant’s infringement and unfair competition selling inferior candles, Plaintiff suffered and

will continue to suffer irreparable injury and damage in an amount yet to be determined.

       75.     Upon information and belief, the acts of infringement by Defendant harmed

Plaintiff and resulted in substantial unjust profits and unjust enrichment to Defendant in an amount

yet to be determined.




                                                 18
     Case 4:18-cv-04790 Document 1 Filed on 12/20/18 in TXSD Page 19 of 20




                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Indio Products, Inc. prays for relief against Defendant Uni-Lite

Candles, Inc. as follows:

          A.      Judgment in favor of Plaintiff and against Defendant on all counts;

          B.      For a preliminary and permanent injunction enjoining Defendant and its respective

officers, agents, employees, shareholders, directors, attorneys, successors, licensees, partners, and

assigns, and all persons acting in concert or participation with each of any of them, from (a) directly

or indirectly infringing in any manner any of Plaintiff’s respective copyrights, trademarks, and/or

other exclusive rights, and (b) causing, contributing to, enabling, facilitating, or participating in

the infringement of any of Plaintiff’s respective copyrights, trademarks, and/or other exclusive

rights;

          C.      Requiring Defendant, pursuant to the Lanham Act, to deliver to Plaintiff or destroy

its entire inventory of infringing products infringing the Artwork and Marks;

          D.      An award of maximum statutory damages in the amount of $150,000 per work

infringed under 17 U.S.C. § 504(c), and/or alternatively, Plaintiff’s actual damages and the profits

of Defendant that are attributable to the violations alleged herein pursuant to 17 U.S.C. § 504(b);

          E.      An award of Plaintiff’s damages trebled plus the costs and attorneys’ fees under 17

U.S.C. §§ 505 and 1117(a) and applicable state law;

          F.      A determination that this case is “exceptional,” under 15 U.S.C. § 1117(a);

          G.      An award of damages adequate to compensate Plaintiff for the actionable conduct

of the Defendant, including, subject to the principles of equity, recovery by Plaintiff of

(1) Defendant’s profits, (2) any damages sustained by Plaintiff, and (3) the costs and disbursements

of this action;



                                                  19
      Case 4:18-cv-04790 Document 1 Filed on 12/20/18 in TXSD Page 20 of 20




       H.      For an award of interest, including pre-judgment interest, on the foregoing sums;

and

       I.      A grant of such other, different, and additional relief the Court may deem equitable

and proper.

                                           Jury Demand

Pursuant to Fed. R. Civ. P. 38(B) and 5(d), Indio demands a jury trial of all issues triable by jury.



                                                 Respectfully submitted,
Dated: December 20, 2018
                                                 By: /s/ Abby L. Parsons
                                                 Abby L. Parsons
                                                 Attorney In Charge+
                                                 Texas Bar No. 24094303
                                                 S.D. Tex. Fed. ID No. 2618689
                                                 KING & SPALDING LLP
                                                 1100 Louisiana Street, Ste. 4000
                                                 Houston, Texas 77002
                                                 Tel: (713) 751-3200
                                                 Fax: (713) 751-3290
                                                 aparsons@kslaw.com

                                                 Of Counsel:

                                                 Linda D. Mettes*
                                                 Anita C. Marinelli*
                                                 BROOKS KUSHMAN P.C.
                                                 1000 Town Center, 22nd Floor
                                                 Southfield, Michigan 48075-1238
                                                 Tel: (248) 358-4400
                                                 Fax: (248) 358-3351
                                                 lmettes@brookskushman.com
                                                 amarinelli@brookskushman.com

                                                 Attorneys for Plaintiff Indio Products, Inc.

                                                 * Application for admission pro hac vice pending
                                                 +
                                                     Ms. Mettes is seeking the Court’s permission to appear as
                                                      the Attorney in Charge in her pro hac vice application


                                                     20
DMSLIBRARY01\99999\113888\33615619.v1-12/20/18
